 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     BENJAMIN F. J. NEMEC
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Ben_Nemec@fd.org
 6
     Attorney for Ronnie Delouth
 7
 8                               UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:17-cr-00340-JCM-CWH
11
                    Plaintiff,                               STIPULATION TO CONTINUE
12                                                             REVOCATION HEARING
            v.
                                                                    (First Request)
13
     RONNIE DELOUTH,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
17
     Acting United States Attorney, and Supriya Prasad, Assistant United States Attorney, counsel
18
     for the United States of America, and Rene L. Valladares, Federal Public Defender, and
19
     Benjamin F. J. Nemec, Assistant Federal Public Defender, counsel for Ronnie Delouth, that the
20
     Revocation Hearing currently scheduled on June 23, 2021, be vacated and continued to a date
21
     and time convenient to the Court, but no sooner than seven (7) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      Defense counsel needs additional time to consult with Mr. Delouth so he may
24
     consider his options.
25
            2.      The defendant is out of custody and agrees with the need for the continuance.
26
            3.      The parties agree to the continuance.
       Case 2:17-cr-00340-JCM-CWH Document 69 Filed 06/22/21 Page 2 of 3




 1         This is the first request for a continuance of the revocation hearing.
 2         DATED this 22nd day of June, 2021.
 3
 4   RENE L. VALLADARES                              CHRISTOPHER CHIOU
     Federal Public Defender                         Acting United States Attorney
 5
 6
     By /s/ Benjamin F. J. Nemec                     By /s/ Supriya Prasad
 7   BENJAMIN F. J. NEMEC                            SUPRIYA PRASAD
     Assistant Federal Public Defender               Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:17-cr-00340-JCM-CWH
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     RONNIE DELOUTH,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11                                                                        July 7, 2021
     Wednesday, June 23, 2021 at 10:00 a.m., be vacated and continued to ________________ at

12   the hour of 11:00 a.m.

13                June
            DATED this   23,day
                       ___    2021.
                                of June, 2021.

14
15
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
